 Case 1:18-cr-00337-WFK Document 144 Filed 03/22/19 Page 1 of 11 PageID #: 1269



                                                           \
MKM:EAG
F.#2017R01548


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                           X


UNITED STATES OF AMERICA                          PLEA AGREEMENT


            - against -
                                                  18CR337(S-1)(WFK)
SALVATORE DISANO,

                           Defendant.


                                           X


              Pursuant to Rule 11 ofthe Federal Rules of Criminal Procedure, the United States

Attorney's Office for the Eastern District of New York (the "Office") and SALVATORE

DISANO (the "defendant") agree to the following:

               1.     The defendant will plead guilty to Count One of the above-captioned

indictment(the "Indictment"), charging a violation of 18 U.S.C. § 1962(c), and, at his guilty

plea, admit as racketeering acts his participation in the extortionate collection of credit from the

individual identified in the Indictment as John Doe #1 (as alleged in Racketeering Act 5)and the

extortionate collection of credit from the individual identified in the Indictment as John Doe #3

(as alleged in Racketeering Act 7). The count carries the following statutory penalties:

                      a.      Maximum term of imprisonment: 20 years
                              (18 U.S.C. § 1963(a)).

                      b.      Minimum term ofimprisonment: 0 years
                              (18 U.S.C. § 1963(a)).

                      c.       Maximufn supervised release term: 3 years, to follow any term of
                               imprisonment; if a condition ofrelease is violated, the defendant
                               may be sentenced to up to 2 years without credit for pre-release
                               imprisonment or time previously served on post-releas^upervision
                              (18 U.S.C. § 3583(b)&(e)).                          I^^OuSTs^
                                                                                      IDENTIRf
                                                                                      DKr.#i
                                                                                         P 'S'-SAJ'y
                                                                                   Is DATE:
 Case 1:18-cr-00337-WFK Document 144 Filed 03/22/19 Page 2 of 11 PageID #: 1270




                     d.     Maximum fine: The greater of$250,000, or twice the gross profits
                            or other proceeds ofthe enterprise
                            (18 U.S.C. §§ 3571 and 1963(a)).

                     e.     Restitution: Mandatory in the full amount of each victim's losses as
                            determined by the Court.
                            (18 U.S.C. §§ 3663A and 3664).

                     f.     $100 special assessment
                            (18 U.S.C. §3013).

                     g.      Other penalties: As set forth below in paragraphs 6 to 13, criminal
                            forfeiture.


              2.     The defendant understands that although imposition of a sentence in

accordance with the United States Sentencing Guidelines (the "Guidelines" and "U.S.S.G.")is

not mandatory, the Guidelines are advisory and the Court is required to consider any applicable

Guidelines provisions as well as other factors enumerated in 18 U.S.C. § 3553(a)to arrive at an

appropriate sentence in this case. The Office will advise the Court and the Probation

Department ofinformation relevant to sentencing, including criminal activity engaged in by the

defendant, and such information may be used by the Court in determining the defendant's

sentence. S^ 18 U.S.C. § 3661 ("No limitation shall be placed on the information concerning

the background, character, and conduct of a person convicted of an offense which a court ofthe

United States may receive and consider for the purpose ofimposing an appropriate sentence.").

The Office estimates the likely adjusted offense level under the Guidelines to be 21, which is

predicated on the following Guidelines calculation:

       R.A. 5: Extortionate Extension of Credit Conspiracv - John Doe #1

              Base Offense Level(§2E2.1(a))                                                 20
    Case 1:18-cr-00337-WFK Document 144 Filed 03/22/19 Page 3 of 11 PageID #: 1271




        R.A. 7: Extortionate Extension of Credit Conspiracy - John Doe #3

                Base Offense Level (§2E2.1(a))                                                    20

        Multiple Racketeering Act Analysis        3D 1.4)

                Highest Adjusted Offense Level                                                    20

                         Units:

                               Racketeering Act 5(§ 3DL4(a))                  1

                               Racketeering Act 7(§ 3DL4(a))                  1

                               Racketeering Act 8(§ 3D1.4(a))                 1

                               Racketeering Act 9(§ 3DL4(a))                 i

                         Total Units                                         4

                         Levels Added(§ 3D 1.4):                                                  +4

                Less:    Minor role(§ 3BL2(b))                                                     -2

                Less:    Global resolution (§5K2.0)                                               -l'
                Total:                                                                            21

If the defendant clearly demonstrates acceptance of responsibility, through allocution and

subsequent conduct prior to the imposition of sentence, a two-level reduction will be warranted,

pursuant to U.S.S.G. § 3ELl(a), resulting in an adjusted offense level of 19 and a range of

imprisonment of33-41 months, assuming that the defendant falls within Criminal History

Category 11.^ Furthermore, if the defendant has accepted responsibility as described above,to



'        As set forth in paragraph 15, the one-level reduction for a global resolution is only applicable
if the conditions set forth in paragraph 15 are satisfied.

2       The government and the defendant agree that although the defendant falls within
Criminal History Category III under the Guidelines, Criminal History Category III substantially
over-represents the seriousness ofthe defendant's criminal history and the likelihood that the
defendant will commit other crimes. The government and the defendant therefore agree to
                                                    3
 Case 1:18-cr-00337-WFK Document 144 Filed 03/22/19 Page 4 of 11 PageID #: 1272




the satisfaction ofthe Office, and if the defendant pleads guilty on or before March 22, 2019 an

additional one-level reduction will be warranted, pursuant to U.S.S.G. § 3El.l(b), resulting in an

adjusted offense level of 18. This level carries a range ofimprisonment of 30 - 37 months,

assuming that the defendant falls within Criminal History Category II. The defendant stipulates

to the above Guidelines calculation.


               3.     The Guidelines estimate set forth in paragraph 2 is not binding on the

Office, the Probation Department or the Court. If the Guidelines offense level advocated by the

Office, or determined by the Probation Department or the Court, is, for any reason, including an

error in the estimate, different from the estimate, the defendant will not be entitled to withdraw

the plea and the government will not be deemed to have breached this agreement.

               4.     The defendant agrees not to file an appeal or otherwise challenge, by petition

pursuant to 28 U.S.C. § 2255 or any other provision, the conviction or sentence in the event that the

Court imposes a term of imprisonment of63 months or below. This waiver is binding without

regard to the sentencing analysis used by the Court. The defendant waives all defenses based on the

statute of limitations and venue with respect to any prosecution that is not time-barred on the date

that this agreement is signed in the event that(a)the defendant's conviction is later vacated for any

reason,(b)the defendant violates this agreement, or(c)the defendant's plea is later withdrawn. The

defendant further waives the right to raise on appeal or on collateral review any argument that(1)the

statute(s) to which the defendant is pleading guilty is unconstitutional and (2)the admitted conduct

does not fall within the scope of the statute(s). Nothing in the foregoing waiver of appellate and

collateral review rights shall preclude the defendant from raising a claim of ineffective assistance of



recommend, pursuant to U.S.S.G. § 4A1.3(b)(1) that the Court find that the defendant falls
within Criminal History II.
                                                   4
 Case 1:18-cr-00337-WFK Document 144 Filed 03/22/19 Page 5 of 11 PageID #: 1273




counsel in an appropriate forum. The defendant waives any right to additional disclosure from the

government in connection with the guilty plea. The defendant agrees that with respect to all charges

referred to in paragraphs 1 and 5(a) he is not a "prevailing party" within the meaning ofthe "Hyde

Amendment," 18 U.S.C. § 3006A note, and will not file any claim under that law. The defendant

agrees to pay the special assessment by check payable to the Clerk of the Court at or before

sentencing.

                 5. The Office agrees that:

                     a.      no further criminal charges will be brought against the defendant for
                             his participation in (i) using extortionate means to extend and
                             collect, and conspiracy to extend and collect, extensions of credit to
                             the individuals identified in the Indictment as John Does 1, 3,4 and
                            5,(ii) laundering the proceeds of a loansharking business, and
                            (iii) making false statements to the FBI upon arrest, all for the time
                            period between March 2017 and July 11, 2018, it being understood
                            that this agreement does not bar the use of such conduct as predicate
                            acts or as the basis for sentencing enhancements in a subsequent
                            prosecution including, but not limited to, a prosecution pursuant to
                             18 U.S.C. §§ 1961 ^ seq.. and at the time of sentence, it will move
                            to dismiss the remaining counts ofthe Indictment and the underlying
                            indictment with prejudice;

and, based upon information now known to the Office, it will

                     b.      take no position concerning where within the Guidelines range
                             determined by the Court the sentence should fall; and

                     c.      make no motion for an upward departure under the Sentencing
                             Guidelines.

If information relevant to sentencing, as determined by the Office, becomes known to the Office

after the date of this agreement, the Office will not be bound by paragraphs 5(b) and 5(c).

Should it be judged by the Office that the defendant has violated any provision of this

agreement, the defendant will not be released from his plea of guilty but this Office will be

released from its obligations under this agreement, including but not limited to:(a) moving for
 Case 1:18-cr-00337-WFK Document 144 Filed 03/22/19 Page 6 of 11 PageID #: 1274




the additional one-level downward adjustment for timely acceptance of responsibility described

in paragraph 2 above; and(b)the provisions of paragraphs 5(a)-(c).

               6.      The defendant acknowledges that he obtained and/or acquired property that is

subject to forfeiture as a result of his violation of 18 U.S.C. § 1962(c), as alleged in the Indictment.

The defendant consents to the entry of a forfeiture money judgment in the amount of 1,000 dollars

and zero cents($1,000.00)(the "Forfeiture Money Judgment"). The defendant agrees that the

amount of the Forfeiture Money Judgment represents:(a)any interest that the defendant acquired or

maintained in violation of 18 U.S.C. § 1962;(b)any interest in, security of, claims against, or

property or contractual rights of any kind that affording a source ofinfluence over any enterprise

which the defendant has established, operated, controlled, conducted and participated in the conduct

of, in violation of 18 U.S.C. § 1962;(c)any property constituting, or is derived from,any proceeds

which the defendant obtained, directly or indirectly, from his racketeering activity, in violation of 18

U.S.C. § 1962; and/or(d)substitute assets in accordance with the provisions of 18 U.S.C. §

1963(m), and/or 21 U.S.C. § 853(p), and thus is forfeitable to the United States pursuant to 18

U.S.C. §§ 1963(a). The defendant consents to the entry of an Order of Forfeiture pursuant to Rule

32.2 ofthe Federal Rules of Criminal Procedure, imposing the Forfeiture Money Judgment.

               7.      The Forfeiture Money Judgment shall be paid in full within 30 days of

sentencing (the "Due Date"). All payments made by the defendant toward the Forfeiture Money

Judgment shall be made by money order, certified check and/or official bank check, payable to

the "U.S. Marshals Service." The defendant shall cause said payment(s)to be sent by overnight

mail delivery to Assistant United States Attorney Brendan G. King, United States Attorney's

Office, Eastern District of New York,271-A Cadman Plaza East, Brooklyn, New York 11201,

with the criminal docket number noted on the face of the instrument. The defendant consents to

                                                    6
 Case 1:18-cr-00337-WFK Document 144 Filed 03/22/19 Page 7 of 11 PageID #: 1275




the restraint of all payments made toward the Forfeiture Money Judgment. The defendant

further consents to the forfeiture of such payments as:(a) any interest the defendant acquired or

maintained in violation of 18 U.S.C.


§ 1962;(b)any interest in, security of, claim against, or property or contractual right of any kind

affording a source of influence over any enterprise which the person has established, operated,

controlled, conducted or participated in the conduct of, in violation of 18 U.S.C. § 1962; and(c)

any property constituting, or derived from, any proceeds which the defendant obtained, directly

or indirectly, from racketeering activity in violation of 18 U.S.C. § 1962, through either an

administrative or judicial (civil or criminal) forfeiture proceeding, at the Office's election. The

defendant also waives all statutory deadlines, including but not limited to deadlines set forth in

18 U.S.C. §983.

              8.      If the defendant fails to pay any portion ofthe Forfeiture Money Judgment

on or before the Due Date, the defendant consents to the forfeiture of any other property of his

up to the amount ofthe unpaid Forfeiture Money Judgment, pursuant to 18 U.S.C. § 1963(m),

and further agrees that the conditions of 18 U.S.C. § 1963(m)(l)-(5) have been met.

              9.      The defendant agrees to fully assist the government in effectuating the

payment of the Forfeiture Money Judgment, by among other things, executing any documents

necessary to effectuate any transfer of title to the United States. The defendant agrees not to file

a claim or petition seeking remission or contesting the forfeiture of any property against which

the government seeks to satisfy the Forfeiture Money Judgment in any administrative or judicial

(civil or criminal) proceeding. The defendant further agrees not to assist any person or entity in

the filing of any claim or petition seeking remission or contesting the forfeiture of any property
 Case 1:18-cr-00337-WFK Document 144 Filed 03/22/19 Page 8 of 11 PageID #: 1276




against which the government seeks to satisfy the Forfeiture Money Judgment in any

administrative or judicial (civil or criminal) forfeiture proceeding.

               10.    The failure of the defendant to forfeit any monies and/or properties as

required under this agreement, including the failure ofthe defendant to execute any document to

accomplish the same on timely notice to do so, may constitute a material breach of this

agreement. Upon such a breach, the defendant will not be entitled to withdraw the plea, but the

Office may bring additional criminal charges against the defendant.

               11.    The defendant represents that he will disclose all of his assets to the United

States on the financial statement entitled "United States Department of Justice Financial

Statement"(hereinafter, the "Financial Statement") on or before the date ofthe defendant's plea

hearing, and will provide a copy to Assistant United States Attorney Brendan G. King. The

defendant agrees that a failure to disclose all assets on the Financial Statement and to inform the

government in writing of any material changes up until the time of sentencing constitutes a

material breach of this agreement. Upon such a breach, the defendant will not be entitled to

withdraw the plea, but the Office may bring additional criminal charges against the defendant.

Should undisclosed assets which the defendant owns or in which the defendant has an interest be

discovered, the defendant knowingly and voluntarily waives his right to any required notice

concerning the forfeiture of said assets and agrees that said assets shall be forfeited to the United

States pursuant to 18 U.S.C. §§ 1963(a) and 1963(m), as:(a) any interest the defendant acquired

or maintained in violation of 18 U.S.C. § 1962;(b)any interest in, security of, claim against, or

property or contractual right of any kind affording a source of influence over any enterprise

which the person has established, operated, controlled, conducted or participated in the conduct

                                                  8
 Case 1:18-cr-00337-WFK Document 144 Filed 03/22/19 Page 9 of 11 PageID #: 1277




of, in violation of 18 U.S.C. § 1962;(c) any property constituting, or derived from, any proceeds

which the defendant obtained, directly or indirectly, from racketeering activity in violation of 18

U.S.C. § 1962; and/or(d)a substitute asset.

               12.    The defendant knowingly and voluntarily waives his right to any required

notice concerning the forfeiture of any monies and/or properties forfeited hereunder, including

notice set forth in an indictment, information or administrative notice. In addition, the defendant

knowingly and voluntarily waives his right, if any, to a jury trial on the entry of a Forfeiture

Money Judgment, and waives all constitutional, legal and equitable defenses to the forfeiture of

said monies and/or properties, including, but not limited to, any defenses based on principles of

double jeopardy, the^Post Facto clause ofthe Constitution, any applicable statute of

limitations, venue, or any defense under the Eighth Amendment, including a claim of excessive

fines.


               13.    The defendant agrees that the entry and payment ofthe Forfeiture Money

Judgment are not to be considered a payment of a fine, penalty, restitution loss amount, or any

income taxes that may be due, and shall survive bankruptcy.

               14.    This agreement does not bind any federal, state, or local prosecuting

authority other than the Office, and does not prohibit the Office from initiating or prosecuting

any civil or administrative proceedings directly or indirectly involving the defendant.

               15.    This agreement is conditioned upon the following:(a)the defendants listed

below (the "covered defendants") entering guilty pleas, pursuant to plea offers dated January 23,

2019, on or before March 26, 2019, and (b)acceptance ofthose pleas by a United States District

Court Judge at the time of the plea allocution. The covered defendants are:
Case 1:18-cr-00337-WFK Document 144 Filed 03/22/19 Page 10 of 11 PageID #: 1278




                i.   Jerry Ciauri;
               ii.    Vito Difalco;
              iii.   Salvatore Disano;
              iv.    Joseph Maratea; and
               V.    Joseph Rizzo.

              If fewer than all ofthe covered defendants satisfy conditions 15(a) and 15(b), or if

any ofthe covered defendants subsequently seeks to withdraw his guilty plea, the Office, in its

sole discretion, may elect to void any or all of the covered defendants' plea agreements and

proceed to trial. The Office may also elect not to recommend a reduction under the Guidelines

for a global disposition. No covered defendant will have the right to withdraw his guilty plea in

any ofthose circumstances.

              16.    Apart from any written proffer agreements, if applicable, no promises,

agreements or conditions have been entered into by the parties other than those set forth in




                                                10
Case 1:18-cr-00337-WFK Document 144 Filed 03/22/19 Page 11 of 11 PageID #: 1279




this agreement and none will be entered into unless memorialized in writing and signed by all

parties. Apart from any written proffer agreements, if applicable, this agreement supersedes all

prior promises, agreements or conditions between the parties. To become effective, this
 ) ■

agreement must be signed by all signatories listed below.


Dated: Brooklyn, New York
       tV\<wrc.Vv      -Z-l., 2019

                                           RICHARD P. DONOGHUE


                                           United States Attorney
                                           Eastern District of New York



                                     By:
                                           Elizabeth A. Geddes
                                           Mathew S. Miller
                                           Assistant United States Attorneys

                                           Approved by:


                                               Kristin Mace
                                           Supervising Assistant U.S. Attorney


I have read the entire agreement and discussed it with my attorney. I understand all of its terms
  id am entering into it knowingly and voluntarily.


SALVATORE DISANO
Defendant


Approved by:


                ^sq.
        To Defendant



                                                11
